EXHIBIT 10.2

Merix Corporation

“DEFERRED COMPENSATION PLAN”

(Effective September 1, 2006)

 



--------------------------------------------------------------------------------

Merix Corporation

DEFERRED COMPENSATION PLAN

THIS PLAN is adopted as of the 1st day of September, 2006, by Merix Corporation,
an Oregon corporation, the Service Recipient, hereinafter referred to as the
“Plan Sponsor,” as follows:

RECITALS

WHEREAS, the Plan Sponsor wishes to establish the Merix Corporation nonqualified
“Deferred Compensation Plan” (the “Plan”) to provide additional retirement
benefits and income tax deferral opportunities for a select group of management
and/or highly compensated employees. As a result, this Plan is intended to be a
“top hat plan,” exempt from certain requirements of ERISA, pursuant to sections
201(2), 301(a)(3) and 401(a)(1) of ERISA; and

WHEREAS, the Plan Sponsor intends that the Plan shall at all times be
administered and interpreted in such a manner as to constitute an unfunded
nonqualified deferred compensation plan for tax purposes and for purposes of
Title I of ERISA. This Plan is not intended to qualify for favorable tax
treatment pursuant to IRC Section 401(a) of the Code or any successor section or
statute. This Plan is intended to comply with the requirements of Section 409A
of the Code, as added under The American Jobs Creation Act of 2004, and the
Treasury regulations or any other authoritative guidance issued under that
section.

NOW, THEREFORE, the Plan Sponsor hereby adopts the following “Deferred
Compensation Plan.”

ARTICLE 1

Definitions

For the purpose of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

1.1 “Account or Accounts” shall mean a book account reflecting amounts credited
to a Participant’s Separation of Service Account and/or Scheduled Withdrawal
Account(s), as adjusted for deemed investment performance and all distributions
or withdrawals made by the Participant or his or her Beneficiary. To the extent
that it is considered necessary or appropriate, the Plan Administrator shall
maintain separate subaccounts for each source of contribution under the Plan or
shall otherwise provide a means for determining that portion of an Account
attributable to each contribution source.

1.2 “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Salary, Performance-Based Bonus, commissions and Director Fees that a
Participant elects to defer for any one Plan Year.

1.3 “Affiliate” shall mean any business entity other than the Plan Sponsor that
is a member of a controlled group of corporations, within the meaning of
Section 414(b) of the Code, of which the Plan Sponsor is a member; all other
trade or business (whether or not incorporated) under common control, within the
meaning of



--------------------------------------------------------------------------------

Section 414(c) of the Code, with the Plan Sponsor; any service organization
other than the Plan Sponsor that is a member of an Affiliated service group,
within the meaning of Section 414(m) of the Code, of which the Plan Sponsor is a
member; and any other organization that is required to be aggregated with the
Plan Sponsor under Section 414(o) of the Code and whose Eligible Employees are
authorized to participate in this Plan by the Plan Administrator.

1.4 “Base Salary” shall mean the annual cash compensation relating to services
performed during any Plan Year, (excluding bonuses, commissions, overtime,
fringe benefits, incentive payments, non-monetary awards, relocation expenses,
retainers, directors fees and other fees, severance allowances, pay in lieu of
vacations, insurance premiums paid by the Plan Sponsor, insurance benefits paid
to the Participant or his or her Beneficiary, stock options and grants, and car
allowances) paid to a Participant for services rendered to the Plan Sponsor or
an Affiliate. Base Salary shall be calculated before reduction for compensation
voluntarily deferred or contributed by the Participant pursuant to all qualified
or non-qualified plans of the Plan Sponsor or an Affiliate and shall be
calculated to include amounts not otherwise included in the Participant’s gross
income under Code Section 125, 402(e)(3), 402(h), or 403(b) pursuant to plans
established by the Plan Sponsor; provided, however, that all such amounts will
be included in compensation only to the extent that, had there been no such
Plan, the amounts would have been payable in cash to the Participant.

1.5 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities that are entitled to receive benefits under this Plan upon the death of
the Participant.

1.6 “Cause” shall mean any of the following acts or circumstances:

(a) Willful destruction by the Participant of property of the Plan Sponsor or an
Affiliate having a material value to the Plan Sponsor or such Affiliate;

(b) fraud, embezzlement, theft, or comparable dishonest activity committed by
the Participant (excluding acts involving a de minimis dollar value and not
related to the Plan Sponsor or an Affiliate);

(c) the Participant’s conviction of or entering a plea of guilty or nolo
contendere to any crime constituting a felony or any misdemeanor involving
fraud, dishonesty or moral turpitude (excluding acts involving a de minimis
dollar value and not related to the Plan Sponsor or an Affiliate);

(d) the Participant’s breach, neglect, refusal, or failure to materially
discharge the Participant’s duties (other than due to physical or mental
illness) commensurate with the Participant’s title and function or the
Participant’s failure to comply with the lawful directions of the Board of
Directors or a senior managing officer of the Plan Sponsor, or of the Board of
Directors or a senior managing officer of an Affiliate that employs the
Participant, in any such case that is not cured within fifteen (15) days after
the Participant has received written notice thereof from such Board of Directors
or senior managing officer;

 



--------------------------------------------------------------------------------

(e) any willful misconduct by the Participant which may cause substantial
economic or reputation injury to the Plan Sponsor, including, but not limited
to, sexual harassment, or;

(f) A willful and knowing material misrepresentation to the Board or a senior
managing officer of the Plan Sponsor or to the Board of Directors or a senior
managing officer of an Affiliate that employs the Participant.

1.7 “Change of Control” shall mean the occurrence of either Subparagraph (a),
(b), or (c), below, or any combination of said event(s) as described within the
meaning of Treasury regulations 1.409A-3(g)(5):

(a) Change of Ownership of the Plan Sponsor. A change of ownership of the Plan
Sponsor occurs on the date that any one person or persons acting as a Group (as
that term is defined in Subparagraph (2)) acquires ownership of the stock of the
Plan Sponsor, that, together with stock held by such person or Group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the stock of the Plan Sponsor or of any corporation that
owns at least fifty percent (50%) of the total fair market value and total
voting power of Plan Sponsor.

However, if any person or Group is considered to own more than fifty percent
(50%) of the total fair market value or total voting power of the stock of the
Plan Sponsor, the acquisition of additional stock by the same person or Group of
persons is not considered to cause a Change of Control. In addition, the term
Change of Control shall apply if there is an increase in the percentage of stock
owned by any one person or persons, acting as a Group, as a result of a
transaction in which the Plan Sponsor acquires its stock in exchange for
property. The rule set forth in the immediately preceding sentence applies only
when there is a transfer of stock of the Plan Sponsor (or issuance of stock of
the Plan Sponsor) and the stock of the Plan Sponsor remains outstanding after
the transaction.

Persons will not be considered to be acting as a Group solely because they
purchase or own stock of the Plan Sponsor at the same time or as a result of the
same public offering. However, persons will be considered to be acting as a
Group if they are shareholders of the Plan Sponsor and it, or its parent, enters
into a merger, consolidation, purchase or acquisition of stock or similar
business transaction with another corporation. If a person owns stock in the
Plan Sponsor and another corporation is involved in a business transaction, then
the shareholder of the Plan Sponsor is deemed to be acting as a Group with other
shareholders in the Plan Sponsor prior to the transaction.

(b) Effective Change of Control. If the Plan Sponsor does not qualify under
Subparagraph (a), above, then it may still meet the definition of Change of
Control on the date that either:

(i) Any one person, or more than one person, acting as a Group acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Plan
Sponsor possessing thirty-five percent (35%) or more of the total voting power
of the stock of the Plan Sponsor; or

(ii) A majority of the numbers of the Plan Sponsor’s Board of Directors are
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of the Plan Sponsor’s
Board of Directors prior to the date of the appointment or election.

(c) Change in Ownership of Plan Sponsor’s Assets. A change in the ownership of a
substantial portion of the Plan Sponsor’s assets occurs on the date that any
person, or more than one person acting as a group, acquires or has acquired
during the twelve (12) month period ending on the date of the most recent
acquisition by such person or person’s assets from the Plan Sponsor that have a
total fair market value equal to more than forty percent (40%) of the total
gross fair market value of all of the assets of the Plan Sponsor immediately
prior to such acquisition or acquisitions. For this purpose, gross fair market
value means the value of



--------------------------------------------------------------------------------

the assets of the Plan Sponsor, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

There will be no Change of Control under this Subparagraph (c) when there is a
transfer to an entity that is controlled by the shareholders of the Plan Sponsor
immediately after the transfer. A transfer of assets by the Plan Sponsor is not
treated as a change in ownership of such assets if the assets are transferred
to:

(i) A shareholder of the Plan Sponsor (immediately before the asset transfer) in
exchange for or with respect to its stock;

(ii) An entity, fifty percent (50%) or more of the total value or voting power
of which is owned directly or indirectly by the Plan Sponsor;

(iii) A person, or more than one person, acting as a Group, that owns, directly
or indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Plan Sponsor; or

(iv) An entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a person described in (iii) above.

Notwithstanding the above, the definition of Change of Control shall comply with
the definition provided by the Internal Revenue Service in its regulations, as
amended from time to time with regard to Section 409A.

1.8 “Claimant” shall mean a person who believes that he or she is being denied a
benefit to which he or she is entitled hereunder.

1.9 “Compensation” shall mean the total cash remuneration, including regular
Base Salary, , Performance-Based Bonus, commissions and Director Fees paid by
the Plan Sponsor to an Eligible Employee with respect to his or her services
performed for the Plan Sponsor or an Affiliate.

1.10 “Disability” shall mean a condition of the Participant whereby he or she
either: (i) is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Plan Sponsor. A Participant will also be deemed disabled if determined to be
totally disabled by the Social Security Administration or in accordance with a
disability insurance program, provided that the definition of Disability applied
under such disability insurance program complies with the requirements of
Treasury regulation 1.409A-3(g)(4).

1.11 “Effective Date” is September 1, 2006.

1.12 “Election Form” shall mean the form or forms established from time to time
by the Plan Administrator on which the Participant makes certain designations as
required on that form and under the terms of the Plan.

 



--------------------------------------------------------------------------------

1.13 “Eligible Employee” shall mean for any Plan Year (or applicable portion of
a Plan Year), a person who is determined by the Plan Sponsor, or its designee,
to be a member of a select group of management or highly compensated employees
of the Plan Sponsor, and who is designated by the Plan Sponsor, or its designee,
to be an Eligible Employee under the Plan. If the Plan Sponsor determines that
an individual first becomes an Eligible Employee during a Plan Year, the Plan
Sponsor shall notify the individual of its determination and of the date during
the Plan Year on which the individual shall first become an Eligible Employee.

1.14 “Entry Date” shall mean with respect to an individual, the first day of the
pay period following the date on which the individual first becomes an Eligible
Employee. (Wayne, how does this work? If a new participant enters the plan,
he/she has 30 days to complete the election forms. Shouldn’t it be the first pay
period after the forms are signed, submitted and accepted by Merix?)

1.15 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

1.16 “Participant” shall mean any Eligible Employee (i) who is selected to
participate in this Plan, (ii) who completes and signs certain Election Form(s)
required by the Plan Administrator, and (iii) whose signed Election Form(s) are
accepted by the Plan Administrator or a former Eligible Employee who continues
to be entitled to a benefit under this Plan. A spouse or former spouse of a
Participant shall not be treated as a Participant in this Plan or have an
Account balance under this Plan, even if he or she has an interest in the
Participant’s benefits under this Plan as a result of applicable law or property
settlements resulting from legal separation or marital dissolution or divorce

1.17 “Participation Agreement” shall mean the document executed by the Eligible
Employee and Plan Administrator whereby the Eligible Employee agrees to
participate in the Plan.

1.18 “Performance-Based Bonus” shall mean the Participant’s bonus that is
contingent on the satisfaction of pre established organizational or individual
performance criteria relating to a performance period of at least twelve
(12) consecutive months in which the Participant performs services.
Organizational or individual performance criteria are considered pre established
if established in writing by no later than ninety (90) days after the
commencement of the period of services to which the criteria relates, provided
that the right to the amount is substantially uncertain, or the amount itself is
not readily ascertainable, at the time the criteria is established within the
meaning of Treasury regulation 1.409A-1(e).

1.19 “Permissible Payments” shall mean one or more of the following events upon
which payment may be made to a Participant or his Beneficiary under the terms of
the Plan: (i) the Participant’s Separation from Service, (ii) the Participant’s
death, (iii) the Participant’s Disability, (iv) a change in ownership or
effective control of the Plan Sponsor, or in the ownership of a substantial
portion of the assets of the Plan Sponsor, (v) upon the occurrence of an
Unforeseeable Emergency, or (vi) a time (or pursuant to a fixed schedule)
specified under the Plan, within the meaning of Treasury regulation 1.409A-3(a).

 



--------------------------------------------------------------------------------

1.20 “Plan Administrator” shall be the Board of Directors or their designee. A
Participant in the Plan should not serve as a singular Plan Administrator. If a
Participant is part of a group of participants designated as a committee or Plan
Administrator, then the Participant may not participate in any activity or
decision relating solely to his or her individual benefits under the Plan;
matters solely affecting the applicable Participant will be resolved by the
remaining Plan Administrator members or by the Board.

1.21 “Plan” shall mean the Merix Corporation “Deferred Compensation Plan,” which
shall be evidenced by this instrument, as amended from time to time.

1.22 “Plan Sponsor Contribution Account” shall mean: (i) the sum of the
Participant’s Plan Sponsor Contribution matching and/or discretionary
contribution amounts, plus (ii) amounts credited (net of amounts debited, which
may result in an aggregate negative number) in accordance with all applicable
crediting provisions of this Plan that relate to the Participant’s Plan Sponsor
Contribution Account, less (iii) all distributions made to, or withdrawals by,
the Participant or his or her Beneficiary that relate to the Participant’s Plan
Sponsor Contribution Account, and tax withholding amounts deducted (if any) from
the Participant’s Plan Sponsor Contribution Account. At the time of the
Participant’s initial deferral election, the Participant shall specify the time
and form in which payment shall be made to the Participant or his or her
Beneficiaries from this Account. The Participant may be permitted to change the
time or form of payment subject to Paragraph 7.7 (Subsequent Changes to Time and
Form of Payment) below.

1.23 “Plan Year” shall mean, for the first plan year, the period beginning on
the Effective Date of the Plan and ending December 31 of such calendar year, and
thereafter, a twelve (12) month period beginning January 1 of each calendar year
and continuing through December 31 of such calendar year.

1.24 “Separation From Service Account” shall mean: (i) the sum of the
Participant’s Annual Deferral Amount(s) that may be allocated in whole or in
part by a Participant pursuant to his or her initial deferral election to the
Separation From Service Account for any one Plan Year, plus (ii) amounts
credited (net of amounts debited, which may result in an aggregate negative
number), less (iii) all distributions made from, and tax withholding amounts
which may have been deducted from the Separation From Service Account. At the
time of the Participant’s initial deferral election, the Participant shall
specify the form in which payment shall be made to the Participant or his or her
Beneficiaries from this Account. Elections made to the Separation from Service
Account are irrevocable.

1.25 “Section 409A” shall mean Code Section 409A and the Treasury regulations or
other authoritative guidance issued under that section.

1.26 “Specified Employee” shall mean a key employee (as defined by Internal
Revenue Code Section 416(i) without regard to paragraph (5) thereof), and as
further defined in Treasury regulation 1.409A-(1)(i),) of a Plan Sponsor the
stock of which is publicly traded on an established securities market or
otherwise within the meaning of Section 409A(2)(B)(i). Notwithstanding other
provisions of this Plan to the contrary, distributions by the Plan Sponsor to
Specified Employees (if any) may not be made before the date which is six
(6) months after the date of Separation from Service (or, if earlier, the date
of death of the specified employee) within the meaning of



--------------------------------------------------------------------------------

Treasury regulation 1.409A-(3)(g)(2). If payments to a Specified Employee are to
be made in installments each installment payment to which a Specified Employee
is entitled upon a Separation from Service will be delayed by six (6) months. A
Participant meeting the definition of Specified Employee on December 31 or
during a 12 month period ending December 31 will be treated as a Specified
Employee for the 12 month period commencing the following April 1.

1.27 “Scheduled Withdrawal Account” shall mean: (i) the sum of the Participant’s
Annual Deferral Amount(s) that may be allocated in whole or in part by a
Participant pursuant to his or her initial deferral election to the Scheduled
Withdrawal Account for any one Plan Year, plus (ii) amounts credited (net of
amounts debited, which may result in an aggregate negative number), less
(iii) all distributions made to, or withdrawals by, the Participant or his or
her Beneficiary, and tax withholding amounts which may have been deducted from
the Participant’s Scheduled Withdrawal Account. At the time of the Participant’s
annual deferral election, for each Plan Year, the Participant may specify the
time and form in which payment shall be made to the Participant. The Participant
may be permitted to change the time or form of payment subject to 7.7
(Subsequent Changes to Time and Form of Payment) below.

1.28 “Separation from Service” shall mean a participant’s termination of active
employment, whether voluntary or involuntary, other than by death, disability,
or leave of absence with the Plan Sponsor or Affiliate(s), within the meaning of
Section 409A(a)(2)(A)(i) of the Code, and the treasury regulations thereto, as
they may be amended from time to time.

1.29 “Treasury Regulations shall mean regulations promulgated by the Internal
Revenue Service for the U.S. Department of the Treasury, either proposed, or
permanent, and as may be amended from time to time.

1.30 “Trust” shall mean one or more trusts that may be established in accordance
with the terms of the Plan.

1.31 “Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant or Beneficiary resulting from an illness or accident of the
Participant or Beneficiary, the Participant or Beneficiary’s spouse, or the
Participant or Beneficiary’s dependent(s) (as defined in IRC Section 152(a)) or
loss of the Participant or Beneficiary’s property due to casualty or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant or Beneficiary within the meaning
of Section 409A of the Code, and Treasury regulation 1.409A-3(g)(3).

ARTICLE 2

Selection, Enrollment, Eligibility

2.1 Selection by Plan Sponsor. Participation in this Plan shall be limited to a
select group of management or highly compensated employees of the Plan Sponsor,
as determined by the Plan Sponsor in its sole and absolute discretion. The
initial group of Eligible Employees shall become Participants on the Effective
Date of the Plan. Any individual selected by the Plan Administrator as an
Eligible Employee after the Effective Date, shall



--------------------------------------------------------------------------------

become a Participant on the first Entry Date occurring on or after the date on
which he or she becomes an Eligible Employee.

2.2 Re-Employment. If a Participant who incurs a Separation from Service with
the Plan Sponsor or an Affiliate, is subsequently re-employed, he or she may at
the sole and absolute discretion of the Plan Administrator, become a Participant
in accordance with the provisions of above Article.

2.3 Enrollment Requirements. As a condition to participation in this Plan, each
selected Eligible Employee shall complete, execute, and return to the Plan
Administrator an Election Form within the time specified by the Plan
Administrator. In addition, the Plan Administrator shall establish such other
enrollment requirements as it determines necessary or advisable. All elections
to defer Compensation with respect to a Plan Year shall be irrevocable, except
as permitted under Section 3.3(d) below (Unforeseeable Emergency).

2.4 Plan Aggregation Rules. This Plan shall constitute an “account balance plan”
as defined in Section 31.3121(v)(2)-1(c)(1)(ii)(A). For purposes of
Section 409A, all amounts deferred by or on behalf of a Participant under this
Plan shall be aggregated with deferred amounts under other “account balance
plans” currently maintained or adopted in the future by the Plan Sponsor, and
all amounts shall be treated as deferred under the rules governing a single
plan.

2.5 Termination of Participation and/or Deferrals. If the Plan Administrator
determines that a Participant who has not experienced a Separation from Service
no longer qualifies as a member of a select group of management or highly
compensated employees or that such a Participant’s participation in the Plan
could jeopardize the status of this Plan as “unfunded” and “maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees,” the Plan
Administrator shall have the right to terminate any deferral election the
Participant has made for the remainder of the Plan Year but only to the extent
such termination complies with the requirements of Sections 409A, and/or to
prevent the Participant from making future deferral elections and receiving Plan
Sponsor Contribution Amounts under the Plan.

ARTICLE 3

Contributions and Credits

3.1 Minimum Deferrals.

(a) Annual Deferral Amount. For each Plan Year, a Participant may elect to defer
Compensation in fixed dollar amounts or percentages subject to the minimums (if
any) set forth in his or her Election Form. If the election is made for less
than the stated minimum amount, or if no election is made, the amount deferred
shall be zero.

 



--------------------------------------------------------------------------------

(b) Short Plan Year. If an Eligible Employee first becomes a Participant after
the first day of a Plan Year, the minimum Annual Deferral Amount (if any) shall
be the amount set forth in his or her Election Form on a prorated basis for the
months remaining in the Plan Year.

3.2 Maximum Deferrals.

(a) Annual Deferral Amount. For each Plan Year, a Participant may elect to defer
Compensation in fixed dollar amounts or percentages subject to the maximums (if
any) set forth in his or her Election Form. If the election is made for more
than the stated maximum amount, then the amount deferred shall default to the
maximum amount.

(b) Short Plan Year. If an Eligible Employee first becomes a Participant after
the first day of a Plan Year, the maximum Annual Deferral Amount with respect to
Base Salary and commissions for that Plan Year shall be limited to the amount of
Compensation not yet earned by the Participant as of the date the Participant
submits an Election Form to the Plan Administrator for acceptance.

3.3 Election to Defer Compensation.

(a) First Year of Eligibility. If an Eligible Employee becomes a Participant in
the Plan after the beginning of a Plan Year, he or she may make an initial
deferral election within thirty (30) days after the date he or she first becomes
eligible with respect to Compensation paid for services to be performed
subsequent to the election. In the event an election of deferral is made with
respect to a Performance-Based Bonus in the first year of eligibility but after
the beginning of a performance period, the deferral election will apply to the
portion of the bonus paid for services performed subsequent to the election and
will be calculated based on the total bonus for the performance period
multiplied by the ratio of the number of days remaining in the performance
period after the election over the total number of days in the performance
period. An election to defer Compensation shall be irrevocable and shall
continue in effect for the entire Plan Year with respect to which it is made,
except as provided for below. For these elections to be valid, the Election Form
must be completed and signed by the Participant and accepted by the Plan
Administrator.

(b) Deferral Election Rules. For each succeeding Plan Year after the first, a
Participant shall make an election to defer Compensation, on the Election Form
provided by the Plan Sponsor, in his or her taxable year before the year in
which the services are performed. If no such Election Forms are timely delivered
for a Plan Year, the Annual Deferral Amount shall be zero for that Plan Year. An
election to defer Compensation shall include an election as to both the time and
form of payment.

(c) Bonus Qualifying as Performance-Based Bonus. Notwithstanding anything in
(a) or (b) above to the contrary, to the extent that the Plan Sponsor determines
that an Eligible Employee bonus constitutes Performance-Based Bonus, within the
meaning of Section 409A(a)(4)(B)(iii) of the Code, based on services performed
over a period of at least twelve (12) months, an election to defer
Performance-Based Bonus



--------------------------------------------------------------------------------

with respect to a performance period shall be made on or before the day which is
six (6) months before the end of the performance period. In no event may an
election to defer Performance-Based Bonus be made after such bonus has become
both substantially certain to be paid or readily ascertainable, within the
meaning of Treasury regulations 1.409A-2(a)(7).

(d) Terminations of Deferral Elections Following an Unforeseeable Emergency. If
a Participant receives a payment upon an Unforeseeable Emergency under this
Plan, the deferral election for that Plan Year shall terminate upon payment to
the Participant. A Participant may again elect to defer Compensation for any
succeeding Plan Year, in accordance with the terms of this Plan.

3.4 Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
the Base Salary portion of the Annual Deferral Amount shall be withheld from
each regularly scheduled payroll in approximately equal amounts (or as otherwise
specified by the Plan Administrator), as adjusted from time to time for
increases and decreases in Base Salary (if the Annual Deferral Amount with
respect to Base Salary is expressed as a percentage). The, the Performance-Based
Bonus, the commissions and/or the Director fees portion of the Annual Deferral
Amount shall be withheld at the time such Compensation otherwise would be paid
to the Participant. Annual Deferral Amounts shall be credited to a Participant’s
Separation of Service Account and/or Scheduled Withdrawal Account at the time
such amounts would otherwise have been paid to a Participant.

ARTICLE 4

Earnings on Account(s)

4.01 Account Earnings. From time to time, as appropriate, the Plan Sponsor will
also credit the Participant’s Account Balance with interest on the existing
credit balance at a rate determined at the sole discretion of the Plan Sponsor,
said rate to be 6.15% for the first Plan Year.

ARTICLE 5

Vesting and Taxes

5.1 Vesting of Benefits. A Participant shall at all times be 100% vested in his
or her Separation From Service Account and Scheduled Withdrawal Account A
Participant’s Plan Sponsor Contribution Account shall vest according to the sole
discretion of the Plan Administrator. The vesting schedule applied to each Plan
Sponsor contribution shall be communicated to the Participant at the same time
that the Participant is informed of such Plan Sponsor contribution.
Notwithstanding any vesting schedule established by the Plan Administrator with
respect to contributions made to the Plan Sponsor Contribution Account, such
Plan Sponsor Contribution Account shall be 100% vested upon the Participant’s
death, Disability or upon a Change of Control.

5.2 FICA, Withholding and Other Taxes.

(a) Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Plan Sponsor shall withhold
from that portion of the Participant’s Base Salary, , Performance-Based Bonus,
commissions and/or Director Fees that are not being deferred, in a manner
determined in the sole discretion of the Plan Sponsor, the Participant’s share
of FICA and other



--------------------------------------------------------------------------------

employment taxes on such Annual Deferral Amount. If necessary, the Plan Sponsor
may reduce all or a portion of the Annual Deferral Amount in order to comply
with this Section 6.2.

(b) Distributions. The Plan Sponsor, or trustee of the Trust, shall withhold
from any payments made to a Participant or Beneficiary under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Plan Sponsor in a manner elected by the Participant or
Beneficiary (or in the absence of such an election, in a manner determined in
the sole and absolute discretion of the Plan Sponsor or the trustee of the
Trust), provided that such manner complies with applicable tax withholding
requirements.

ARTICLE 6

Permissible Payments, Changes in Time and Form of Payments, Method of Payments

6.1 Payment Following Retirement or Separation From Service. A Participant shall
be paid his or her vested Account balance with payments being made or commencing
within ninety (90) days following the Participant’s Retirement or if earlier,
within sixty (60) days following the Participant’s Separation from Service.
Notwithstanding the above, if the Participant is a Specified Employee, as
described in Section 416(i) of the Code without regard to paragraph 5 thereof,
and as further defined in Treasury regulation 1.409A-(1)(i), such payment shall
instead be made or commence six (6) months after the Participant’s Separation
from Service, or Retirement. Amounts shall be distributed according to the form
of payment selected by the Participant and permitted by the Plan.

6.2 Payment Following Disability. In the event of a qualifying Disability, the
Participant shall be paid his or her vested Account balance with payment or
payments being made or commencing within sixty (60)) days following the
determination of a Participant’s Disability. Amounts shall be distributed
according to the form of payment selected by the Participant and permitted by
the Plan Sponsor.

6.3 Payment Following Death. In the event of the Participant’s death, the
Participant’s Beneficiary shall be paid the Participant’s vested Account balance
with payment or payments being made or commencing within sixty (60) days
following the date of death of the Participant (without regard to whether the
Participant was treated as a Specified Employee). Amounts shall be distributed
according to the form of payment selected by the Participant and permitted by
the Plan Sponsor.

6.4 Payment Following Change in Control. A Participant shall be paid his or her
vested Account balance following a Change in Control with payments being made or
commencing within sixty (60) days following the Change in Control event, but
only to the extent such payment(s) complies with regulations and other guidance
issued by the United States Secretary of the Treasury or Internal Revenue
Service with respect to Section 409A(a)(2)(A)(v) of the Code. Amounts shall be
distributed in the form of a lump sum payment.

 



--------------------------------------------------------------------------------

6.5 Payment in the Event of an Unforeseeable Emergency. If the Participant
experiences an Unforeseeable Emergency, the Participant may petition the Plan
Administrator for payment of an amount that shall not exceed the lesser of:
(i) the Participant’s vested Account(s), or (ii) the amount reasonably needed to
satisfy the Unforeseeable Emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the payment. A Participant may not receive
such a payment to the extent that the Unforeseeable Emergency is or may be
relieved: (i) through reimbursement or compensation by insurance or otherwise,
or (ii) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship. If
the Plan Administrator approves a Participant’s petition for a payment then the
Participant shall receive said payment, in a lump sum, as soon as
administratively feasible after such approval.

6.6 Subsequent Changes in the Time or Form of Payment. If permitted by the Plan
Sponsor, and subject to the limitations set forth below, a Participant may elect
to change his or her time or form of payment, by submitting a new Election Form
to the Plan Administrator, provided the following conditions are met:

(i) Such change will not take effect until at least twelve (12) months after the
date on which the new election is made and approved by the Plan Administrator

(ii) the change cannot be made less than twelve (12) months before the date of
the first scheduled original payment,

(iii) In the case of an election related to a payment other than a payment on
account of death, disability, or unforeseeable emergency, the first payment with
respect to which the change is made must be deferred for a period of not less
than five (5) years from the date such payment would otherwise have been made.

6.7 Effect of Other Permissible Payment Events. Should an event occur that
triggers a payment under Sections 6.1 (payment following Retirement or
Separation from Service), 6.2 (payment following Disability), 6.3 (payment
following Death), or 6.5 (payment following a Change in Control), any Account
balances subject to the Scheduled Withdrawal Account(s) under Sections 6.1 and
6.4 that have not yet been paid shall not be paid in accordance with Section 6.1
and 6.4, but instead shall be paid in accordance with the event that triggers a
distribution under the above referenced Sections.

6.8 Additional Pre-Retirement Death Benefit. In addition to any other benefits
payable under this Plan, upon the death of a Participant prior to Separation
from Service, the Plan Sponsor shall pay to the Participant’s Beneficiary a lump
sum payment equal to the Participant’s annual Base Salary rate at the time of
the Participant’s death. Payment of this benefit shall be contingent upon the
Participant providing consent for the Plan Sponsor to purchase a corporate-owned
life insurance policy on the Participant’s life and upon such policy being
issued to the Plan Sponsor.

6.9 Method of Payments.

(a) Definition of Payment. The term “payment” shall be treated as a single
payment for purposes of subsequent changes of time or form of payment, within
the meaning of Treasury regulations 1.409A-2(b)(2)(iii).

 



--------------------------------------------------------------------------------

(b) Form of Payment. If permitted by the Plan Sponsor, a Participant, in
connection with his or her commencement of participation in the Plan, may elect
the form (method) of payment for the applicable Permissible Payment event. Upon
the occurrence of a Permissible Payment event, the Account(s) shall be
calculated as of the date of said event. If a Participant has failed to select a
payment form, his or her Account(s) shall be paid in a lump sum. Installment
payments (if applicable) made after the first payment shall be paid on or about
the first business day in January of each subsequent year until all required
installments have been paid. The amount of each payment shall be determined by
dividing the value of the Account(s) immediately prior to such payment by the
number of payments remaining to be paid. Any unpaid Account Balance shall
continue to be valued pursuant to Article 4.01, in which case any deemed income,
gains, losses, or expenses shall be reflected in the actual payments. The final
installment payment shall be equal to the balance of the Account(s), calculated
as of the payment date.

(c) Lump Sum Payment of Minimum Account Balances. Notwithstanding anything else
contained herein to the contrary, if a Participant or Beneficiary is to receive
a Permissible Payment in the form of installments, and if the Vested Account
balance for a Participant at the due date of the first installment is ten
thousand dollars ($10,000.00) or less, payment of the Account(s) shall be made
instead in a lump sum, and no installment payments shall be available.

6.10 No Accelerations. Notwithstanding anything in this Agreement to the
contrary, no change submitted on a Participant Election Form shall be accepted
by the Plan Sponsor if the change accelerates the time over which distributions
shall be made to the Participant (except as otherwise permitted by
Section 409A), and the Plan Sponsor shall deny any change made to an election if
the Plan Sponsor determines that the change violates the requirement under
Section 409A. The Plan Sponsor may, however, accelerate certain distributions
under the Plan to the extent permitted under Section 409A (e.g., Q&A 15 of IRS
Notice 2005-1) as follows:

(a) Domestic Relations Order. The Plan will permit direct payment of a
Participant’s vested Account Balance to an individual other than a Participant
as necessary to fulfill a domestic relations order, as defined in
Section 414(p)(1)(B) of the Code.

(b) Conflicts of Interest. The Plan will permit such acceleration of the time or
schedule of payment under the Plan as may be necessary to comply with a
certificate of divesture.

(c) Payment of Employment Taxes. The Plan will permit the acceleration of the
time or schedule of a payment to pay the Federal Insurance Contributions Act
(FICA) tax imposed on Compensation deferred by a Participant and Plan Sponsor
Contributions under the Plan (the FICA amount). Additionally, the Plan will
permit the acceleration of the time or schedule of a payment to pay the income
tax on wages imposed as a result of the payment of the FICA amount, and to pay
the additional income tax on wages attributable to the pyramiding wages and
taxes. However, the total payment under this acceleration provision will not
exceed the aggregate of the FICA amount, and the income tax withholding related
to such FICA amount.

(d) Payment upon Income Inclusion under Section 409A. The Plan will permit the
acceleration of the time or schedule of a payment to a Participant at any time
the Plan fails to meet the requirements of 409A and related Treasury
Regulations. Such Payment may not exceed the amount required to be included in
income as a result of the failure to comply with the requirements of 409A and
associated Treasury Regulations.

6.11 Unsecured General Creditor Status of Participant:

(a) Payment to the Participant or any Beneficiary hereunder shall be made from
assets which shall continue, for all purposes, to be part of the general,
unrestricted assets of the Plan Sponsor and no person shall have any interest in
any such asset by virtue of any provision of this Plan. The Plan Sponsor’s
obligation hereunder shall be an unfunded and unsecured promise to pay money in
the future. To the extent that any person acquires a right to receive payments
from the Plan Sponsor under the provisions hereof, such right shall be no
greater than the right of any unsecured general creditor of the Plan Sponsor and
no



--------------------------------------------------------------------------------

such person shall have or acquire any legal or equitable right, interest or
claim in or to any property or assets of the Plan Sponsor.

(b) In the event that the Plan Sponsor purchases an insurance policy or policies
insuring the life of a Participant or employee, to allow the Plan Sponsor to
recover or meet the cost of providing benefits, in whole or in part, hereunder,
no Participant or Beneficiary shall have any rights whatsoever in said policy or
the proceeds there from. The Plan Sponsor, or Trustee shall be the primary owner
and beneficiary of any such insurance policy or property and shall possess and
may exercise all incidents of ownership therein.

(c) In the event that the Plan Sponsor purchases an insurance policy or policies
on the life of a Participant as provided for above, then all of such policies
shall be subject to the claims of the creditors of the Plan Sponsor.

(d) If the Plan Sponsor chooses to obtain insurance on the life of a Participant
in connection with its obligations under this Plan, the Participant hereby
agrees to take such physical examinations and to truthfully and completely
supply such information as may be required by the Plan Sponsor or the insurance
company designated by the Plan Sponsor.

6.12 Facility of Payment. If a distribution is to be made to a minor, or to a
person who is otherwise incompetent, then the Plan Administrator may make such
distribution: (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains his or her residence, or (ii) to the
conservator or Administrator or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the Plan Sponsor
and the Plan Administrator from further liability on account thereof.

6.13 Excise Tax Limitation: In the event that any payment or benefit (within the
meaning of Section 280G(b)(2) of the Code) to the Participant or for the
Participant’s benefit paid or payable or distributed or distributable
(including, but not limited to, the acceleration of the time for the vesting or
payment of such benefit or payment) pursuant to the terms of this Plan or
otherwise in connection with, or arising out of, the Participant’s employment
with the Plan Sponsor or any of its Affiliates or a Change of Control within the
meaning of Section 280G of the Code (a “Payment” or “Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the Payments shall be reduced (but not below zero) but only to the
extent necessary that no portion thereof shall be subject to the excise tax
imposed by Section 4999 of the Code (the “Section 4999 Limit”). Unless the
Participant shall have given prior written notice specifying a different order
to the Plan Sponsor to effectuate the limitations described in the preceding
sentence, the Plan Sponsor shall reduce or eliminate the Payments by first
reducing or eliminating those Payments or benefits which are not payable in cash
and then by reducing or eliminating cash Payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time.
Any notice given by the Participant pursuant to the preceding sentence shall
take precedence over the provisions of any other plan, arrangement or agreement
governing the Participant’s rights and entitlements to any benefits or
compensation.

6.15 Delay in Payment by Plan Sponsor. In the case of payments by the Plan
Sponsor to a Participant or Participant’s Beneficiary, the deduction for which
would be limited or eliminated by the application of IRC Section 162(m),
payments that would otherwise violate securities laws, or payments that would
violate loan covenants or other contractual terms to which the Participant is a
party, and where such a violation would result in material harm to the Plan
Sponsor, said payments may be delayed. In the case of deduction limitations
imposed by IRC Section 162(m) payment will be deferred either to a date in the
first year in which the Plan Sponsor reasonably anticipates that a payment of
such amount would not result in a limitation under 162(m) or the year in which
the Participant Separates from Service. Payments delayed for other permissible
reasons must be made in the first calendar year in which the Plan Sponsor
reasonably anticipates that the payment would not violate the loan contractual
terms, the violation would not result in material harm to the Plan Sponsor, or
the payment would not result in a violation of Federal securities law or other
applicable laws.

 



--------------------------------------------------------------------------------

ARTICLE 7

Beneficiary Designation

7.1 Designation of Beneficiaries.

(a) Each Participant may designate any person or persons (who may be named
contingently or successively) to receive any benefits payable under the Plan
upon the Participant’s death, and the designation may be changed from time to
time by the Participant by filing a new designation. Each designation will
revoke all prior designations by the same Participant, shall be in the form
prescribed by the Plan Administrator, and shall be effective only when filed in
writing with the Plan Administrator during the Participant’s lifetime.

(b) In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, the Plan Sponsor shall pay the benefit payment to the
Participant’s spouse, if then living, and if the spouse is not then living to
the Participant’s then living descendants, if any, per stripes, and if there are
no living descendants, to the Participant’s estate. In determining the existence
or identity of anyone entitled to a benefit payment, the Plan Sponsor may rely
conclusively upon information supplied by the Participant’s personal
representative, executor or administrator.

(c) If a question arises as to the existence or identity of anyone entitled to
receive a death benefit payment under the Plan, or if a dispute arises with
respect to any death benefit payment under the Plan, the Plan Sponsor may
distribute the payment to the Participant’s estate without liability for any tax
or other consequences, or may take any other action which the Plan Sponsor deems
to be appropriate.

7.2 Information to be Furnished by Participants and Beneficiaries; Inability to
Locate Participants or Beneficiaries. Any communication, statement or notice
addressed to a Participant or to a Beneficiary at his or her last post office
address as shown on the Plan Sponsor’s records shall be binding on the
Participant or Beneficiary for all purposes of this Plan. The Plan Sponsor shall
not be obligated to search for any Participant or Beneficiary beyond the sending
of a registered letter to the last known address.

ARTICLE 8

Termination, Amendment or Modification



--------------------------------------------------------------------------------

8.1 Plan Termination. The Plan Sponsor reserves the right to terminate the Plan
in accordance with one of the following, subject to the restrictions imposed by
409A and associated Treasury Regulations:

(a) Corporate Dissolution or Bankruptcy - Distributions will be made if the Plan
is terminated within twelve (12) months of a corporate dissolution taxed under
IRC Section 331, or with the approval of a bankruptcy court pursuant to 11
U.S.C. Section 503(b)(1)(A), provided that the amounts deferred under the Plan
are included in the Participant’s gross income in the latest of:

(i) The calendar year in which the Plan termination occurs;

(ii) The calendar year in which the amount is no longer subject to a substantial
risk of forfeiture; or

(iii) The first calendar year in which the payment is administratively
practicable.

(b) Change of Control - Distributions will be made if the Plan Sponsor
terminates the Plan within the thirty (30) days preceding or the twelve
(12) months following a Change in Control event (as defined in Treasury
Regulations 1.409A-2(g)(4)(i)). The plan will then be treated as terminated only
if all substantially similar arrangements sponsored by the Plan Sponsor are
terminated so that all participants in all similar arrangements are required to
receive all amounts of Compensation deferred under the terminated arrangements
within twelve (12) months of the date of termination of the arrangements.

(c) Discretionary Termination The Plan Sponsor may also terminate the Plan and
make distributions provided that:

(i) All plans sponsored by the Plan Sponsor that would be aggregated with any
terminated arrangements under Reg. 1.409A-1(c) that are terminated;

(ii) No payments other than payments that would be payable under the terms of
the plan if the termination had not occurred are made within twelve (12) months
of the plan termination;

(iii) All payments are made within twenty-four (24) months of the plan
termination; and

(iv) The Plan Sponsor does not adopt a new plan that would be aggregated with
any terminated plan if the same Participant participated in both arrangements,
at any time within five years following the date of termination of the Plan.

The Plan Sponsor also reserves the right to suspend the operation of the Plan
for a fixed or indeterminate period of time.

 



--------------------------------------------------------------------------------

8.2 Amendment. The Plan Sponsor may, at any time, amend or modify this Plan in
whole or in part; provided, however, that, except to the extent necessary to
bring the Plan into compliance with Section 409A(a)(2),(3), or (4): (i) no
amendment or modification shall be effective to decrease the value or vested
percentage of a Participant’s Account(s), in existence at the time an amendment
or modification is made, and (ii) no amendment or modification shall materially
and adversely affect the Participant’s rights to be credited with additional
amounts on such Account(s), or otherwise materially and adversely affect the
Participant’s rights with respect to such Account(s). The amendment or
modification of this Plan shall have no effect on any Participant or Beneficiary
who has become entitled to the payment of benefits under this Plan as of the
date of the amendment or modification.

ARTICLE 9

Administration

9.1 Plan Administrator Duties. The Plan Administrator shall be responsible for
the management, operation and administration of the Plan. The Plan Administrator
shall act at meetings by affirmative vote of a majority of its members. Any
action permitted to be taken at a meeting may be taken without a meeting if,
prior to such action, a unanimous written consent to the action is signed by all
members and such written consent is filed with the minutes of the proceedings of
the Plan Administrator. A member shall not vote or act upon any matter which
relates solely to himself or herself as a Participant. The Chair or any other
member or members of the Plan Administrator designated by the Chair may execute
any certificate or other written direction on behalf of the Plan Administrator.
When making a determination or calculation, the Plan Administrator shall be
entitled to rely on information furnished by a Participant or the Plan Sponsor.
No provision of this Plan shall be construed as imposing on the Plan
Administrator any fiduciary duty under ERISA or other law, or any duty similar
to any fiduciary duty under ERISA or other law.

9.2 Plan Administrator Authority. The Plan Administrator shall enforce this Plan
in accordance with its terms, shall be charged with the general administration
of this Plan, and shall have all powers necessary to accomplish its purposes,
including, but not by way of limitation, the following:

(a) To construe and interpret the terms and provisions of this Plan;

(b) To compute and certify the amount and kind of benefits payable to
Participants and their Beneficiaries; to determine the time and manner in which
such benefits are paid; and to determine the amount of any withholding taxes to
be deducted;

(c) To maintain all records that may be necessary for the administration of this
Plan;

 



--------------------------------------------------------------------------------

(d) To provide for the disclosure of all information and the filing or provision
of all reports and statements to Participants, Beneficiaries or governmental
agencies as shall be required by law;

(e) To make and publish such rules for the regulation of this Plan and
procedures for the administration of this Plan as are not inconsistent with the
terms hereof;

(f) To administer this Plan’s claims procedures;

(g) To approve election forms and procedures for use under this Plan; and

(h) To appoint a plan record keeper or any other agent, and to delegate to them
such powers and duties in connection with the administration of this Plan as the
Plan Administrator may from time to time prescribe.

9.3 Binding Effect of Decision. The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of this Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in this Plan.

9.4 Compensation, Expenses and Indemnity. The Plan Administrator shall serve
without compensation for services rendered hereunder. The Plan Administrator is
authorized at the expense of the Plan Sponsor to employ such legal counsel
and/or Plan record keeper as it may deem advisable to assist in the performance
of its duties hereunder. Expense and fees in connection with the administration
of this Plan shall be paid by the Plan Sponsor.

9.5 Plan Sponsor Information. To enable the Plan Administrator to perform its
functions, the Plan Sponsor shall supply full and timely information to the Plan
Administrator, on all matters relating to the Compensation of its Participants,
the date and circumstances of the Disability, death, or Separation from Service
of its employees who are Participants, and such other pertinent information as
the Plan Administrator may reasonably require.

9.6 Periodic Statements. Under procedures established by the Plan Administrator,
a Participant shall be provided a statement of account on an annual basis (or
more frequently as the Plan Administrator shall determine) with respect to such
Participant’s Accounts.

 



--------------------------------------------------------------------------------

ARTICLE 10

Claims Procedures

10.1 Claims Procedure. This Article is based on final regulations issued by the
Department of Labor and published in the Federal Register on November 21, 2000
and codified in Section 2560.503-1 of the Department of Labor Regulations. If
any provision of this Article conflicts with the requirements of those
regulations, the requirements of those regulations will prevail.

(a) Claim. A Participant or Beneficiary (hereinafter referred to as a
“Claimant”) who believes he or she is entitled to any Plan benefit under this
Plan may file a claim with the Plan Sponsor. The Plan Sponsor shall review the
claim itself or appoint an individual or entity to review the claim.

(b) Claim Decision. The Claimant shall be notified within ninety (90) days after
the claim is filed whether the claim is allowed or denied, unless the claimant
receives written notice from the Plan Sponsor or appointee of the Plan Sponsor
prior to the end of the ninety (90) day period stating that special
circumstances require an extension of the time for decision. Such extension is
not to extend beyond the day which is one hundred eighty (180) days after the
day the claim is filed. If the Plan Sponsor denies the claim, it must provide to
the Claimant, in writing or by electronic communication:

(i) The specific reasons for such denial;

(ii) Specific reference to pertinent provisions of this Plan on which such
denial is based;

(iii) A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation why such material or
such information is necessary; and

(iv) A description of the Plan’s appeal procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following a denial of the
appeal of the denial of the benefits claim.

(c) Review Procedures. A request for review of a denied claim must be made in
writing to the Plan Sponsor within sixty (60) days after receiving notice of
denial. The decision upon review will be made within sixty (60) days after the
Plan Sponsor’s receipt of a request for review, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered not later than one hundred twenty (120) days after receipt of a request
for review. A notice of such an extension must be provided to the Claimant
within the initial sixty (60) day period and must explain the special
circumstances and provide an expected date of decision. The reviewer shall
afford the Claimant an opportunity to review and receive, without charge, all
relevant documents, information and records and to submit issues and comments in
writing to the Plan Sponsor. The reviewer shall take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim regardless of whether the information was submitted or considered in
the benefit determination. Upon completion of its review of an adverse initial
claim determination, the Plan Sponsor will give the Claimant, in writing or by
electronic notification, a notice containing:

(i) its decision;

(ii) the specific reasons for the decision;

(iii) the relevant Plan provisions on which its decision is based;

 



--------------------------------------------------------------------------------

(iv) a statement that the Claimant is entitled to receive, upon request and
without charge, reasonable access to, and copies of, all documents, records and
other information in the Plan’s files which is relevant to the Claimant’s claim
for benefit;

(v) a statement describing the Claimant’s right to bring an action for judicial
review under ERISA Section 502(a); and

(vi) If an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the adverse determination on review, a statement that a
copy of the rule, guideline, protocol or other similar criterion will be
provided without charge to the Claimant upon request.

(c) Calculation of Time Periods. For purposes of the time periods specified in
this Article, the period of time during which a benefit determination is
required to be made begins at the time a claim is filed in accordance with the
Plan procedures without regard to whether all the information necessary to make
a decision accompanies the claim. If a period of time is extended due to a
Claimant’s failure to submit all information necessary, the period for making
the determination shall be tolled from the date the notification is sent to the
Claimant until the date the Claimant responds.

(d) Failure of Plan to Follow Procedures. If the Plan fails to follow the claims
procedure required by this Article, a Claimant shall be deemed to have exhausted
the administrative remedies available under the Plan and shall be entitled to
pursue any available remedy under ERISA Section 502(a) on the basis that the
Plan has failed to provide reasonable claims procedure that would yield a
decision on the merits of the claim.

(e) Failure of Claimant to Follow Procedures. A Claimant’s compliance with the
foregoing provisions of this Article is a mandatory prerequisite to the
Claimant’s right to commence any legal action with respect to any claim for
benefits under the Plan.

10.2 Arbitration of Claims. All claims or controversies arising out of or in
connection with this Plan shall, subject to the initial review provided for in
the foregoing provisions of this Article be resolved through arbitration as
provided in this Article. Except as otherwise provided or by mutual agreement of
the parties, any arbitration shall be administered under and by the Judicial
Arbitration & Mediation Services, Inc. (“JAMS”), in accordance with the JAMS
procedure then in effect. The arbitration shall be held in the JAMS office
nearest to where the Claimant is or was last employed by the Plan Sponsor or at
a mutually agreeable location. The prevailing party in the arbitration shall
have the right to recover its reasonable attorney’s fees, disbursements and
costs of the arbitration (including enforcement of the arbitration decision),
subject to any contrary determination by the arbitrator.

ARTICLE 11

The Trust

11.1 Establishment of Trust. The Plan Sponsor may establish a grantor trust, of
which the Plan Sponsor is the grantor, within the meaning of subpart E, part I,
subchapter J, subtitle A of the Code, to pay benefits under this Plan (the
“Trust”). If the Plan Sponsor establishes a Trust, all benefits payable under
this Plan to a Participant shall be paid directly by the Plan Sponsor from the
Trust. To the extent such benefits are not paid from the Trust, the benefits
shall be paid from the general assets of the Plan Sponsor. The Trust, if any,
shall be an irrevocable grantor trust which conforms to the terms of the model
trust as described in IRS Revenue Procedure 92-64, I.R.B. 1992-33. If the Plan
Sponsor establishes a Trust, the assets of the Trust will be subject to the
claims of the Plan Sponsor’s creditors in the event of its insolvency. Except as
may otherwise be provided under the Trust, the Plan Sponsor shall be obligated
to set aside, earmark or escrow any funds or other assets to satisfy its
obligations under this Plan, and the Participant and/or his or her designated
Beneficiaries shall not have any property interest in any specific assets of the
Plan Sponsor other than the unsecured right to receive payments from the Plan
Sponsor, as provided in this Plan.

 



--------------------------------------------------------------------------------

11.2 Interrelationship of the Plan and the Trust. The provisions of the Plan
shall govern the rights of a Participant to receive distributions pursuant to
the Plan. The provisions of the Trust (if established) shall govern the rights
of the Participant and the creditors of the Plan Sponsor to the assets
transferred to the Trust. Each shall at all times remain liable to carry out its
obligations under the Plan. The Plan Sponsor’s obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust.

11.3 Contribution to the Trust. Amounts may be contributed by the Plan Sponsor
to the Trust at the sole discretion of the Plan Sponsor.

ARTICLE 12

Miscellaneous

12.1 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein. To the extent any provision
of the Plan is determined by the Plan Administrator (acting in good faith), the
Internal Revenue Service, the United States Department of the Treasury or a
court of competent jurisdiction to fail to comply with Section 409A(a)(2),(3) or
(4) of the Code with respect to any Participant or Participants, such provision
shall have no force or effect with respect to such Participant or Participants.

12.2 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part hereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. Except as provided for in Section 6.10(a) above, no part
of the amounts payable shall, prior to actual payment, be subject to seizure,
attachment, garnishment (except to the extent the Plan Sponsor may be required
to garnish amounts from payments due under this Plan pursuant to applicable law)
or sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, be transferable by
operation of law in the event of a Participants’ or any other persons’
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise. If any Participant, Beneficiary or successor
in interest is adjudicated bankrupt or purports to commute, sell, assign,
transfer, pledge, anticipate, mortgage or otherwise encumber transfer,
hypothecate, alienate or convey in advance of actual receipt, the amount, if
any, payable hereunder, or any part thereof, the Plan Administrator, in its
discretion, may cancel such distribution or payment (or any part thereof) to or
for the benefit of such Participant, Beneficiary or successor in interest in
such manner as the Plan Administrator shall direct.

12.3 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Plan Sponsor
and the Participant. Nothing in this Plan shall be deemed to give a Participant
the right to be retained in the service of the Plan Sponsor as an employee or to
interfere with the right of the Plan Sponsor to discipline or discharge the
Participant at any time.

12.4 Unclaimed Benefits. In the case of a benefit payable on behalf of such
Participant, if the Plan Administrator is unable to locate the Participant or
beneficiary to whom such benefit is payable, such Plan benefit may be forfeited
to the Plan Sponsor upon the Plan Administrator’s determination. Notwithstanding
the foregoing, if, subsequent to any such forfeiture, the Participant or
beneficiary to whom such Plan benefit is payable makes a valid claim for such
Plan benefit, such forfeited Plan benefit shall be paid by the Plan
Administrator to the Participant or beneficiary, without interest from the date
it would have otherwise been paid.

 



--------------------------------------------------------------------------------

12.5 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of Oregon,
without regard to its conflicts of laws principles.

12.6 Notice. Any notice, consent or demand required or permitted to be given
under the provisions of this Plan shall be in writing and shall be signed by the
party giving or making the same. If such notice, consent or demand is mailed, it
shall be sent by United States certified mail, postage prepaid, addressed to the
addressee’s last known address as shown on the records of the Plan Sponsor. The
date of such mailing shall be deemed the date of notice consent or demand. Any
person may change the address to which notice is to be sent by giving notice of
the change of address in the manner aforesaid.

12.7 Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
Employees of the Plan Sponsor. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

12.8 Compliance. A Participant shall have no right to receive payment with
respect to the Participant’s Account Balance until all legal and contractual
obligations of the Plan Sponsor relating to establishment of the Plan and the
making of such payments shall have been complied with in full.

12.9 Successor Company. The Plan may be continued after a sale of assets of the
Plan Sponsor, or a merger or consolidation of the Plan Sponsor into another
corporation or entity only if and to the extent that the transferee, purchaser
or successor entity agrees to continue the Plan. In the event that the Plan is
not continued by the transferee, purchaser or successor entity, the Plan shall
automatically terminate, and the provisions of Article 9.1 shall become
operative.

12.10 Section 409A Compliance. Notwithstanding anything in the Plan to the
contrary, (i) this Plan may be amended by the Plan Sponsor at any time,
retroactively if required, to the extent required to conform the Plan to
Section 409A, (ii) no provision of the Plan shall be followed to the extent that
following such provision would result in a violation of Section 409A, and
(iii) no election made by a Participant hereunder, and no change made by a
Participant to a previous election shall be accepted by the Plan Sponsor if the
Plan Sponsor determines that acceptance of such election or change could violate
any of the requirements of Section 409A, resulting in early taxation and
penalties.

IN WITNESS WHEREOF, the Plan Sponsor has signed this Plan document as of
            , 20    .

 

ATTEST/WITNESS    For: Merix Corporation

 

(Signature)

  

 

(Signature)

 

(Print Name)

  

 

(Print Name)

  

 

(Title)

  

 

(Date)



--------------------------------------------------------------------------------

CORPORATE RESOLUTIONS

BE IT RESOLVED by the Board of Directors of Merix Corporation, that said
Corporation hereby establishes a nonqualified deferred compensation plan for
select directors, executives, officers, and members of management.

WHEREAS, each Participant has rendered competent and faithful service on behalf
of the Corporation resulting in substantial growth and profits to the
Corporation; and

WHEREAS, the Corporation values the efforts, abilities and accomplishments of
the Participants as important members of management and recognized that their
future services are vital to its continued growth and profits and that the loss
of their services would result in substantial financial losses; and

WHEREAS, the Corporation desires to provide additional compensation them and
their heirs in recognition of their past and future services; and

WHEREAS, each Participant by agreeing to participate in this Plan, has indicated
that he/she desires to provide for the financial security of his/her family;

 



--------------------------------------------------------------------------------

NOW, THEREFORE, BE IT RESOLVED, that the Merix Corporation “Deferred
Compensation Plan” is hereby adopted effective September 1, 2006.

BE IT FURTHER RESOLVED, that                     , be authorized, on behalf of
the Corporation, to take all actions and to execute all documents he deems
necessary to place the Plan into effect.

(SPECIMEN)

Department of Labor Notification Letter

(To Be Completed on Corporate Letterhead)

 



--------------------------------------------------------------------------------

TO:    Top Hat Plan Exemption    Pension and Welfare Benefits Administration   
Room N-1513 – Public Disclosure Room    U.S. Department of Labor    200
Constitution Avenue, N.W.    Washington, DC 20210 FROM:    ABC Corporation, Inc.
   Employer Identification Number: 72-7713918    1000 Park Avenue, Suite C-17   

Anywhere, USA 77777

 

                     DATE

This document constitutes the statement required by 29 C. F. R. Sec. 2520 104-23
(a) (1) to be filed with the Secretary of Labor in respect to a Non-Qualified
Deferred Compensation Plan maintained by the above employer.



--------------------------------------------------------------------------------

The employer currently maintains              Nonqualified Deferred Compensation
Plan for employees who are members of a select group of management or who are
highly compensated. There are currently              participants in the plan. A
copy of the plan document will be furnished upon request.

Respectfully submitted,

 

(To be signed by an officer of the Corporation)